--------------------------------------------------------------------------------



EXHIBIT 10.3
AMENDMENT NO. 6 TO THE
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
This AMENDMENT NO. 6 TO THE AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT,
dated as of March 15, 2017 (this "Amendment"), is entered into by and among
BERRY PLASTICS GROUP, INC., a Delaware corporation ("Holdings"), BERRY PLASTICS
CORPORATION, a Delaware corporation (the "Company"), certain domestic
subsidiaries of the Company party hereto as additional borrowers (together with
the Company, the "Borrowers"), certain other subsidiaries of the Company party
hereto, the Lenders party hereto, and BANK OF AMERICA, N.A., as administrative
agent (in such capacity, the "Administrative Agent") and collateral agent (in
such capacity, the "Collateral Agent").
PRELIMINARY STATEMENTS:
(1) Holdings, the Company, the Borrowers, the Lenders from time to time party
thereto, the Administrative Agent, the Collateral Agent and the other agents
party thereto, entered into that certain Amended and Restated Revolving Credit
Agreement, dated as of April 3, 2007 (as amended by Amendment No. 1 to the
Amended and Restated Revolving Credit Agreement, dated as of December 14, 2007,
Amendment No. 2 to the Amended and Restated Revolving Credit Agreement, dated as
of January 11, 2008, the Incremental Assumption Agreement, dated as of December
23, 2009, Amendment No. 3 to the Amended and Restated Revolving Credit
Agreement, dated as of June 28, 2011, Amendment No. 4 to the Amended and
Restated Revolving Credit Agreement, dated as of May 14, 2015, and Amendment No.
5 to the Amended and Restated Revolving Credit Agreement, dated as of October 1,
2015, the "Unamended Credit Agreement");
(2) The Company has requested that the Lenders approve certain amendments to the
Una-mended Credit Agreement specified herein (the Unamended Credit Agreement, as
modified by the amendments set forth in this Amendment, the "Credit Agreement");
and
(3) Pursuant to Section 9.08 of the Unamended Credit Agreement, the Loan Parties
and the Required Lenders may, and hereby express their desire to, amend the
Unamended Credit Agreement for certain purposes as set forth below.
NOW, THEREFORE, in consideration of the premises and in order to induce the
parties hereto to enter into the transactions described herein and the Lenders
to extend credit and other financial accommodations to the Borrowers pursuant to
the Credit Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, each of the Administrative
Agent, the Lenders, the Borrowers and the other Loan Parties hereby covenant and
agree as follows:
 

--------------------------------------------------------------------------------


 
SECTION 1. Definitions. Each capitalized term used herein shall have the meaning
provided below or in the introduction hereto:
All capitalized terms not otherwise defined herein shall have the meanings
attributed thereto in the Credit Agreement.
SECTION 2. Amendments of Unamended Credit Agreement. Effective on the Effective
Date and subject to the satisfaction of the terms and conditions set forth
herein:
(a) the following definitions shall be deleted from Section 1.01 of the
Unamended Credit Agreement:
"Additional Mortgage" shall have the meaning assigned to such term in
Section 5.10(c).
"Mortgaged Properties" shall mean the Real Properties owned in fee by the Loan
Parties that are set forth on Schedule 1.01(c) and each additional Real Property
encumbered by a Mortgage pursuant to Section 5.10.
"Mortgages" shall mean the mortgages, trust deeds, deeds of trust, deeds to
secure debt, assignments of leases and rents, and other security documents
delivered with respect to Mortgaged Properties, each in form and substance
reasonably satisfactory to the Administrative Agent and the Company, as amended,
supplemented or otherwise modified from time to time. For the avoidance of
doubt, Mortgages may include mortgages delivered under the Existing Credit
Agreement to the extent amended to be in a form otherwise satisfactory to the
Administrative Agent.
(b) the following definitions shall be added to Section 1.01 of the Unamended
Credit Agreement:
"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
"Bail-In Legislation" means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
"EEA Financial Institution" means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
"EEA Resolution Authority" means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 

--------------------------------------------------------------------------------


 
"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
(c) The definition of "Collateral" in Section 1.01 of the Unamended Credit
Agreement shall be amended by deleting the following in the definition thereof:
"and shall also include the Mortgaged Properties".
(d) The definition of "Collateral and Guarantee Requirement" in Section 1.01 of
the Una-mended Credit Agreement shall be amended by replacing subclauses (h),
(i), and (j) thereto with "[reserved]".
(e) The definition of "Defaulting Lender" in Section 1.01 of the Unamended
Credit Agreement shall be amended by adding "or (iii) become the subject of a
Bail-in Action" immediately before the proviso in such definition.
(f) The definition of "Security Documents" in Section 1.01 of the Unamended
Credit Agreement shall be amended by deleting the following in the definition
thereof: "the Mortgages,".
(g) Section 2.21(c)(ii) of the Unamended Credit Agreement is hereby amended and
restated in its entirety as follows: "the Administrative Agent shall have
received legal opinions, board resolutions and other closing certificates and
documentation as required by the relevant Incremental Assumption Agreement and,
to the extent required by the Administrative Agent, consistent with those
delivered on the Closing Date under Section 4.02 and such additional documents
and filings (including amendments to the Security Documents) as the
Administrative Agent may reasonably require to assure that the Revolving Loans
in respect of Incremental Revolving Facility Commitments are secured by the
Collateral ratably with all other Revolving Loans."
(h) Section 2.23(a)(iv) of the Unamended Credit Agreement shall be amended by
adding "and subject to Section 9.28," immediately before "no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender's having been a Defaulting
Lender."
(i) Section 3.04 of the Unamended Credit Agreement shall be amended by replacing
sub-clause (c) thereof with "[reserved]".
 

--------------------------------------------------------------------------------


 
(j) Section 3.07 of the Unamended Credit Agreement shall be amended by (i)
deleting "(including all Mortgaged Properties)" in subclause (a) thereof and
(ii) replacing subclauses (c) and (d) thereto with "[reserved]".
(k) Section 3.09 of the Unamended Credit Agreement shall be amended by deleting
the following in subclause (b) thereof: "or any restriction of record or
agreement affecting any Mortgaged Property".
(l) Section 3.17 of the Unamended Credit Agreement shall be amended by replacing
sub-clause (d) thereof with "[reserved]".
(m) Section 5.02 of the Unamended Credit Agreement shall be amended by replacing
sub-clause (b) thereof with "[reserved]".
(n) Section 5.10 of the Unamended Credit Agreement is hereby amended and
restated in its entirety as follows:
"SECTION 5.10 Further Assurances; Additional Security
(a) Execute any and all further documents, financing statements, agreements and
in-struments, and take all such further actions (including the filing and
recording of financing state-ments and other documents and recordings of Liens
in stock registries), that may be required under any applicable law, or that the
Collateral Agent may reasonably request, to satisfy the Collateral and Guarantee
Requirement and to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the expense of the Loan Parties and provide to the
Collateral Agent, from time to time upon reasonable request, evidence reasonably
satisfactory to the Collateral Agent as to the perfection and priority of the
Liens created or intended to be created by the Security Doc-uments.
(b) If any asset that has an individual fair market value in an amount greater
than $5 million is acquired by the Company or any other Loan Party after the
Closing Date or owned by an entity at the time it becomes a Subsidiary Loan
Party (in each case other than (x) assets consti-tuting Collateral under a
Security Document that become subject to the Lien of such Security Document upon
acquisition thereof and (y) assets that are not required to become subject to
Liens in favor of the Collateral Agent pursuant to Section 5.10(g) or the
Security Documents) (i) notify the Collateral Agent thereof and (ii) cause such
asset to be subjected to a Lien securing the Obli-gations and take, and cause
the Subsidiary Loan Parties to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (a) of this Section, all at the
expense of the Loan Parties, subject to paragraph (g) below.
(c) [reserved].
(d) If any additional direct or indirect Subsidiary of the Company is formed or
acquired after the Closing Date (with any Subsidiary Redesignation resulting in
an Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary is a Subsidiary Loan Party,
within five Business Days after the date such Subsidiary is formed or acquired,
notify the Collateral Agent and the Lenders thereof and, within 20 Business Days
after the date such Subsidiary is formed or acquired or such longer period as
the Collateral Agent shall agree, cause the Collateral and Guarantee Requirement
to be satisfied with respect to such Subsidiary and with respect to any Equity
Interest in or Indebtedness of such Subsidiary owned by or on behalf of any Loan
Party, subject to paragraph (g) below.
 

--------------------------------------------------------------------------------


 
(e) If any additional Foreign Subsidiary of the Company is formed or acquired
after the Closing Date (with any Subsidiary Redesignation resulting in an
Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary is a "first tier" Foreign
Subsidiary, within five Business Days after the date such Foreign Subsidiary is
formed or acquired, notify the Collateral Agent and the Lenders thereof and,
within 20 Business Days after the date such Foreign Subsidiary is formed or
acquired or such longer period as the Collateral Agent shall agree, cause the
Collateral and Guarantee Requirement to be satisfied with respect to any Equity
Interest in such Foreign Subsidiary owned by or on behalf of any Loan Party,
subject to paragraph (g) below.
(f) (i) Furnish to the Collateral Agent prompt written notice of any change (A)
in any Loan Party's corporate or organization name, (B) in any Loan Party's
identity or organizational structure or (C) in any Loan Party's organizational
identification number; provided, that the Borrowers shall not effect or permit
any such change unless all filings have been made, or will have been made within
any statutory period, under the Uniform Commercial Code or otherwise that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all the
Collateral for the benefit of the Secured Parties and (ii) promptly notify the
Administrative Agent if any material portion of the Collateral is damaged or
destroyed.
(g) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.10 need not be satisfied with respect to (i) any Real Property, (ii)
any vehicle, (iii) except as required pursuant to Section 5.14, cash, deposit
account and security accounts (provided that this clause (iii) shall not affect
the Collateral Agent's right to claim a security interest in proceeds of
Accounts and Inventory), (iv) any Equity Interests acquired after the Closing
Date (other than Equity Interests in the Company or, in the case of any person
which is a Subsidiary, Equity Interests in such person issued or acquired after
such person became a Subsidiary) in accordance with this Agreement if, and to
the extent that, and for so long as (A) such Equity Interests constitute less
than 100% of all applicable Equity Interests of such person and the person
holding the remainder of such Equity Interests are not Affiliates, (B) doing so
would violate applicable law or a contractual obligation binding on such Equity
Interests and (C) with respect to such contractual obligations, such obligation
existed at the time of the acquisition thereof and was not created or made
binding on such Equity Interests in contemplation of or in connection with the
acquisition of such Subsidiary, (v) any assets acquired after the Closing Date,
to the extent that, and for so long as, taking such actions would violate an
enforceable contractual obligation binding on such assets that existed at the
time of the acquisition thereof and was not created or made binding on such
assets in contemplation or in connection with the acquisition of such assets
(except in the case of assets acquired with Indebtedness permitted pursuant to
Section 6.01(i) that is secured by a Permitted Lien) or (vi) those assets as to
which the Collateral Agent shall reasonably determine that the costs of
obtaining or perfecting such a security interest are excessive in relation to
the value of the security to be afforded thereby; provided, that, upon the
reasonable request of the Collateral Agent, the Company shall, and shall cause
any applicable Subsidiary to, use commercially reasonable efforts to have waived
or eliminated any contractual obligation of the types described in clauses (iv)
and (v) above."
 

--------------------------------------------------------------------------------


 
(o) Section 6.02 of the Unamended Credit Agreement shall be amended by deleting
the following from subclause (b) thereof: "or permitted in respect of any
Mortgaged Property by the terms of the applicable Mortgage".
(p) A new Section 9.28 shall be added to the Unamended Credit Agreement as
follows:
SECTION 9.28 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)
a reduction in full or in part or cancellation of any such liability;

(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.

(q) Schedule 1.01(c) attached to the Unamended Credit Agreement shall be deleted
and the reference thereto in the list of Exhibits and Schedules to the Credit
Agreement shall be amended to read "Reserved".
SECTION 3. Effect of Amendment and Certain Consents.
(a) The Unamended Credit Agreement and each of the other Loan Documents, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.
(b) On and after the effectiveness of this Amendment, each reference in the
Unamended Credit Agreement to "this Agreement", "hereunder", "hereof" or words
of like import referring to the Unamended Credit Agreement, shall mean and be a
reference to the Unamended Credit Agreement, as amended by, and after giving
effect to, this Amendment.
(c) Each Loan Document, after giving effect to this Amendment, is and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed, except that, on and after the effectiveness of this Amendment,
each reference in each of the Loan Documents (including the Collateral Agreement
and the other Security Documents) to the "Credit Agreement", "thereunder",
"thereof" or words of like import referring to the Unamended Credit Agreement
shall mean and be a reference to the Unamended Credit Agreement, as amended by,
and after giving effect to, this Amendment. Without limiting the generality of
the foregoing, the Security Documents and all of the Collateral described
therein do and shall continue to secure the payment of all Obligations of the
Loan Parties under the Loan Documents, as amended by, and after giving effect
to, this Amendment, in each case subject to the terms thereof.
(d) Each Loan Party hereby (i) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each of the Loan
Documents to which it is a party, (ii) ratifies and reaffirms each grant of a
lien on, or security interest in, its property made pursuant to the Loan
Documents (including, without limitation, the grant of security made by such
Loan Party pursuant to the Collateral Agreement) and confirms that such liens
and security interests continue to secure the Obligations under the Loan
Documents, in each case subject to the terms thereof and (iii) in the case of
each Guarantor, ratifies and reaffirms its guaranty of the Obligations pursuant
to Article II of the Collateral Agreement.
(e) This Amendment is limited as written and is not a consent to any other
amendment, restatement or waiver or other modification, whether or not similar
and, except as expressly provided herein or in any other Loan Document, all
terms and conditions of the Loan Documents remain in full force and effect
unless otherwise specifically amended hereby or by any other Loan Document.
(f) This Amendment shall be a Loan Document.
(g) Each Lender party hereto hereby consents to the release of Liens granted
prior to the Amendment Effective Date in favor of the Collateral Agent and/or
the other Secured Parties encumbering any Real Property comprising Mortgaged
Property.
SECTION 4. Conditions of Effectiveness. This Amendment shall become effective in
the order and in the manner herein described, as of the first date upon which
the conditions precedent set forth below in this Section 4 shall be satisfied or
waived in accordance with Section 9.08 of the Una-mended Credit Agreement (such
date, the "Amendment Effective Date"): the Administrative Agent (or its counsel)
shall have received from Holdings, the Company, the other Borrowers and each
Subsidiary Loan Party, the Administrative Agent, and the Lenders party hereto
either (i) a counterpart of this Amendment signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Amendment) that
such party has signed a counterpart of this Amendment..
SECTION 5. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
or other electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.
SECTION 6. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the state of New York.
SECTION 7. WAIVER OF JURY TRIAL EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.
SECTION 8. Jurisdiction; Consent to Service of Process.
(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or federal court of the United States of America sitting in New York
City, and any appellate court from any thereof (collectively, "New York
Courts"), in any action or proceeding arising out of or relating to this
Amendment or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Amendment shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Amendment or any of the
other Loan Documents in the courts of any jurisdiction, except that each of the
Loan Parties agrees that (a) it will not bring any such action or proceeding in
any court other than New York Courts (it being acknowledged and agreed by the
parties hereto that any other forum would be inconvenient and inappropriate in
view of the fact that more of the Lenders who would be affected by any such
action or proceeding have contacts with the State of New York than any other
jurisdiction), and (b) in any such action or proceeding brought against any Loan
Party in any other court, it will not assert any cross-claim, counterclaim or
setoff, or seek any other affirmative relief, except to the extent that the
failure to assert the same will preclude such Loan Party from asserting or
seeking the same in the New York Courts.
(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Amendment or the other Loan
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
[Remainder of Page Intentionally Left Blank]
 

--------------------------------------------------------------------------------


 
AEROCON, LLC
AVINTIV ACQUISITION CORPORATION
AVINTIV INC.
AVINTIV SPECIALTY MATERIALS INC.
BERRY PLASTICS ACQUISITION CORPORATION V
BERRY PLASTICS ACQUISITION CORPORATION XI
BERRY PLASTICS ACQUISITION CORPORATION XII
BERRY PLASTICS ACQUISITION CORPORATION XIII
BERRY GLOBAL FILMS, LLC
BERRY PLASTICS ACQUISITION LLC X
BERRY PLASTICS DESIGN, LLC
BERRY PLASTICS FILMCO, INC.
BERRY PLASTICS 1K, LLC
BERRY PLASTICS OPCO, INC.
BERRY PLASTICS SP, INC.
BERRY PLASTICS TECHNICAL SERVICES, INC.
BERRY STERLING CORPORATION
BPREX BRAZIL HOLDING INC.
BPREX CLOSURE SYSTEMS, LLC
BPREX CLOSURES KENTUCKY INC.
BPREX CLOSURES, LLC
BPREX DELTA INC.
BPREX HEALTHCARE BROOKVILLE INC.
BPREX HEALTHCARE PACKAGING INC.
BPREX PLASTIC PACKAGING INC.
BPREX PLASTICS SERVICES COMPANY INC.
BPREX PRODUCT DESIGN AND ENGINEERING INC.
BPREX SPECIALTY PRODUCTS PUERTO RICO INC.
CAPLAS, LLC
CAPLAS NEPTUNE, LLC
CAPTIVE PLASTICS HOLDINGS, LLC
CAPTIVE PLASTICS, LLC
CARDINAL PACKAGING, INC.
CHICOPEE, INC.
COVALENCE SPECIALTY ADHESIVES LLC
COVALENCE SPECIALTY COATINGS LLC
CPI HOLDING CORPORATION
By: /s/ Jason K. Greene 
Name: Jason K. Green
Title: Executive Vice President, General Counsel and Secretary
Amendent No. 6 Signature Page

--------------------------------------------------------------------------------




AEROCON, LLC
AVINTIV ACQUISITION CORPORATION
AVINTIV INC.
AVINTIV SPECIALTY MATERIALS INC.
BERRY PLASTICS ACQUISITION CORPORATION V
BERRY PLASTICS ACQUISITION CORPORATION XI
BERRY PLASTICS ACQUISITION CORPORATION XII
BERRY PLASTICS ACQUISITION CORPORATION XIII
BERRY GLOBAL FILMS, LLC
BERRY PLASTICS ACQUISITION LLC X
BERRY PLASTICS DESIGN, LLC
BERRY PLASTICS FILMCO, INC.
BERRY PLASTICS 1K, LLC
BERRY PLASTICS OPCO, INC.
BERRY PLASTICS SP, INC.
BERRY PLASTICS TECHNICAL SERVICES, INC.
BERRY STERLING CORPORATION
BPREX BRAZIL HOLDING INC.
BPREX CLOSURE SYSTEMS, LLC
BPREX CLOSURES KENTUCKY INC.
BPREX CLOSURES, LLC
BPREX DELTA INC.
BPREX HEALTHCARE BROOKVILLE INC.
BPREX HEALTHCARE PACKAGING INC.
BPREX PLASTIC PACKAGING INC.
BPREX PLASTICS SERVICES COMPANY INC.
BPREX PRODUCT DESIGN AND ENGINEERING INC.
BPREX SPECIALTY PRODUCTS PUERTO RICO INC.
CAPLAS, LLC
CAPLAS NEPTUNE, LLC
CAPTIVE PLASTICS HOLDINGS, LLC
CAPTIVE PLASTICS, LLC
CARDINAL PACKAGING, INC.
CHICOPEE, INC.
COVALENCE SPECIALTY ADHESIVES LLC
COVALENCE SPECIALTY COATINGS LLC
CPI HOLDING CORPORATION
By: /s/ Jason K. Greene 
Name: Jason K. Green
Title: Executive Vice President, General Counsel and Secretary
 
Amendent No. 6 Signature Page

--------------------------------------------------------------------------------




DOMINION TEXTILE (USA), L.L.C.
FABRENE, L.L.C.
FIBERWEB GEOS, INC.
FIBERWEB, LLC
KERR GROUP, LLC
KNIGHT PLASTICS, LLC
OLD HICKORY STEAMWORKS, LLC
PACKERWARE, LLC
PESCOR, INC.
PGI EUROPE, INC.
PGI POLYMER, INC.
PLIANT INTERNATIONAL, LLC
PLIANT, LLC
POLY-SEAL, LLC
PRIME LABEL & SCREEN INCORPORATED
PRISTINE BRANDS CORPORATION
PROVIDENCIA USA, INC.
ROLLPAK CORPORATION
SAFFRON ACQUISITION, LLC
SEAL FOR LIFE INDUSTRIES, LLC
SETCO, LLC
SUN COAST INDUSTRIES, LLC
UNIPLAST HOLDINGS, LLC
UNIPLAST U.S., INC.
VENTURE PACKAGING, INC.
By: /s/ Jason K. Greene 
Name: Jason K. Green
Title: Executive Vice President, General Counsel and Secretary
Amendent No. 6 Signature Page

--------------------------------------------------------------------------------




DOMINION TEXTILE (USA), L.L.C.
FABRENE, L.L.C.
FIBERWEB GEOS, INC.
FIBERWEB, LLC
KERR GROUP, LLC
KNIGHT PLASTICS, LLC
OLD HICKORY STEAMWORKS, LLC
PACKERWARE, LLC
PESCOR, INC.
PGI EUROPE, INC.
PGI POLYMER, INC.
PLIANT INTERNATIONAL, LLC
PLIANT, LLC
POLY-SEAL, LLC
PRIME LABEL & SCREEN INCORPORATED
PRISTINE BRANDS CORPORATION
PROVIDENCIA USA, INC.
ROLLPAK CORPORATION
SAFFRON ACQUISITION, LLC
SEAL FOR LIFE INDUSTRIES, LLC
SETCO, LLC
SUN COAST INDUSTRIES, LLC
UNIPLAST HOLDINGS, LLC
UNIPLAST U.S., INC.
VENTURE PACKAGING, INC.
By: /s/ Jason K. Greene 
Name: Jason K. Green
Title: Executive Vice President, General Counsel and Secretary
Amendent No. 6 Signature Page

--------------------------------------------------------------------------------




GRAFCO INDUSTRIES LIMITED PARTNERSHIP
By: CAPLAS NEPTUNE, LLC
its General Partner
By: /s/ Jason K. Greene 
Name: Jason K. Green
Title: Executive Vice President, General Counsel and Secretary
Amendent No. 6 Signature Page

--------------------------------------------------------------------------------




GRAFCO INDUSTRIES LIMITED PARTNERSHIP
By: CAPLAS NEPTUNE, LLC
its General Partner
By: /s/ Jason K. Greene 
Name: Jason K. Green
Title: Executive Vice President, General Counsel and Secretary
Amendent No. 6 Signature Page

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.
BERRY PLASTICS CORPORATION
By: /s/ Mark W. Miles 
Name: Mark W. Miles
Title: Chief Financial Officer
BERRY PLASTICS GROUP, INC.
By: /s/ Mark W. Miles 
Name: Mark W. Miles
Title: Chief Financial Officer
Amendent No. 6 Signature Page

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.
as Administrative Agent and Collateral
Agent, and as a Lender
By: /s/ Robert Q. Mahoney 
Name: Robert Q. Mahoney
Title: Sr. Vice President
Amendent No. 6 Signature Page

--------------------------------------------------------------------------------


BARCLAYS BANK PLC,
as Lender
By: /s/ Graeme Palmer 
Name: Graeme Palmer
Title: Assistant Vice President
Amendent No. 6 Signature Page

--------------------------------------------------------------------------------




CITIBANK, N.A,
as Lender
By: /s/ David L. Smith 
Name: David L. Smith
Title: Vice President and Director
Amendent No. 6 Signature Page

--------------------------------------------------------------------------------




CITY NATIONAL BANK, a national banking associa-
tion, as Lender
as Lender
By: /s/ Mia Bolin 
Name: Mia Bolin
Title: Senior Vice President
Amendent No. 6 Signature Page

--------------------------------------------------------------------------------




DEUTSCHE BANK AG NEW YORK BRANCH,
as Lender
By: /s/ Peter Cucchiara 
Name: Peter Cucchiara
Title: Vice President
By: /s/ Benjamin Souh 
Name: Benjamin Souh
Title: Vice President
Amendent No. 6 Signature Page

--------------------------------------------------------------------------------




U.S. BANK, NATIONAL ASSOCIATION,
as Lender
By: /s/ David Lawrence 
Name: David Lawrence
Title: Vice President
Amendent No. 6 Signature Page

--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Lender
By: /s/ Tony Leadbetter 
Name: Tony Leadbetter
Title: Duly Authorized Signatory
Amendent No. 6 Signature Page

--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA,
as Lender
By: /s/ Ushma Dedhiya 
Name: Ushma Dedhiya
Title: Authorized Signatory
Amendent No. 6 Signature Page

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
as Lender
By: /s/ Hilda C. Carbajal 
Name: Hilda C. Carbajal
Title: Authorized Officer








Amendent No. 6 Signature Page